Citation Nr: 0611494	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date, prior to March 24, 
2003, for an evaluation in excess of 0 percent, for 
residuals, status post left fifth toe phalangectomy.  

2.  Entitlement to an effective date, prior to November 22, 
2003, for an evaluation in excess of 10 percent for residuals 
status post left fifth toe phalangectomy.  

3.  Entitlement to an effective date, prior to December 9, 
2002, for the grant of service connection for a scar, status 
post left fifth toe phalangectomy.  

4.  Entitlement to service connection for keloids of the ear 
and left arm.  

5.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected residuals, status 
post left fifth toe phalangectomy.  

6.  Entitlement to service connection for a right leg 
disorder, secondary to service-connected residuals, status 
post left fifth toe phalangectomy.  

7.  Entitlement to service connection for a back disorder, 
secondary to service-connected residuals, status post left 
fifth toe phalangectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from December 1987 to October 
1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, VA Regional Office (RO).   

The Board notes that by rating decision, dated in December 
2003, the disability evaluation for residuals, status post 
left fifth toe phalangectomy was increased to 10 percent, 
from June 9, 2003.  In a May 2004 rating decision, the 
evaluation for residuals, status post left fifth toe 
phalangectomy was increased to 20 percent, from November 22, 
2003.  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing has been associated with the claims 
file.  The Board notes the file was held open following the 
hearing and the veteran waived initial agency of original 
jurisdiction (AOJ) consideration of additional evidence 
submitted.  Transcript at 12-14 (2005).  In addition, the 
veteran clarified the issue in regard to secondary service 
connection as one for a left knee, right leg, and back 
disorder, secondary to his service-connected left toe 
disability.  Id at 12.  The veteran stated that he was not 
appealing the evaluations assigned.  Transcript at 2-3 
(2005).  

The issues in regard to secondary service connection for a 
left knee, right leg, and back disorder, secondary to the 
service-connected left toe disability and service connection 
for keloids are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a claim for increased disability 
benefits on December 9, 2002.  

2.  Prior to December 9, 2002, there was no claim or informal 
claim for entitlement to an increased rating for residuals, 
status post left fifth toe phalangectomy, or for service 
connection for a scar, status post left fifth toe 
phalangectomy.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 9, 
2002, for the award of service connection for a scar, status 
post left fifth toe phalangectomy have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date of December 9, 2002, 
for a uniform 20 percent evaluation for residuals, status 
post left fifth toe phalangectomy have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in August 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the August 
2003 notice, the December 2003 and May 2004 supplemental 
statements of the case issued constituted subsequent process.  
The veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 C.F.R. § 5110(a).  The effective 
date of an award of disability compensation to the veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  38 C.F.R. § 
3.155 (2005) provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.1(p) (2005) defines "application" as a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  

Analysis

Scar, Status Post Left Fifth Toe Phalangectomy

The issue in this case is whether an effective date, prior to 
December 9, 2002, is warranted for the grant of service 
connection for a scar, status post left fifth toe 
phalangectomy.  Essentially, the veteran asserts that service 
connection for a scar status post left phalangectomy should 
have been granted coincidental with the grant of service 
connection for residuals, status post left fifth toe 
phalangectomy from October 1989.  More specifically, he 
contends that had he been afforded a VA examination, service 
connection for a scar would have been established.

At the September 2005 hearing before the undersigned Veterans 
Law Judge, the veteran asserted that at the time he 
originally filed his claim for service connection for a left 
toe disorder in January 1990, the claim was meant to include 
service connection for a left toe scar, and thus, the 
effective date of his award of service connection for his 
scar should be the same as assigned for residuals, status 
post left fifth toe phalangectomy in October 1989.  
Transcript at 3-4 (2005).  He stated that service connection 
would have been established for a scar back in 1989 had he 
received a VA examination.  The Board notes that the veteran 
did not appeal the March 1990 rating decision which 
established service connection for residuals, status post 
left fifth toe phalangectomy.  The veteran did not appeal, 
and that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  Lack of a VA examination does not alter 
that finality, absent clear and unmistakable error (CUE). 38 
C.F.R. § 3.105.  Further, lack of evidence does not establish 
a material fact.  Lack of evidence does not constitute a 
valid claim of CUE.  Finally, a breach of the duty to assist 
cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 
(2002).

The Board finds that the date of claim is controlling and an 
effective date prior to December 9, 2002 may not be assigned.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). There are no 
treatment reports prior to that date and no evidence 
pertaining to a scar.  The Court has clearly recognized that 
pursuant to 38 U.S.C.A. § 5110, the effective date of an 
award shall not be earlier than date of receipt of 
application therefore.  In addition, a specific claim must be 
filed.  38 U.S.C.A. § 5101.  Both statutes clearly establish 
that an application must be filed.  See Wells v. Principi, 3 
Vet. App. 307 (1992).  

The record establishes that the veteran sought compensation, 
in 1990, for residuals of a left foot operation.  However, he 
was non-specific as to the nature of the residuals.  Although 
the service records reflected an operative procedure, nothing 
reflected a disability associated with a scar.  In October 
1989, the separation examination disclosed that the skin was 
normal.  On October 10, 1989, a report established that the 
soft tissues were unremarkable.  Nothing in the claim or the 
service records reflected either a skin disability or a claim 
for a skin disability.  Although VA is under an obligation to 
adjudicate reasonably raised issues, the VA is not under an 
obligation to conjure an issue that is neither claimed nor 
shown. 

The Board finds that the preponderance of the evidence is 
against an effective date earlier than December 9, 2002, for 
the grant of service connection for a scar, status post left 
fifth toe phalangectomy, and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  

Residuals, Status Post Left Fifth Toe Phalangectomy

Initially, the Board notes the AOJ has effectively assigned 
staged ratings.  That is, a 10 percent evaluation was 
assigned, from June 9, 2003, by rating decision dated in 
December 2003, and increased to 20 percent, from November 22, 
2003, in a May 2004 rating decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board, however, finds that the 
condition has not significantly changed during the appeal 
period; and that a uniform 20 percent rating is warranted.  
The Board is simply unable to determine that there was a 
change in the condition on the day of the November 2003 VA 
examination.  

The veteran's VA Form 21-526 pertaining to his left toe 
disability was received on December 9, 2002.  By rating 
decision, dated in June 2003, a 0 percent evaluation was 
confirmed and continued for residuals, status post left fifth 
toe phalangectomy.  On June 19, 2003, correspondence was 
received again indicating he wanted increased disability 
benefits.  In a December 2003 rating decision, a 10 percent 
rating was assigned from June 9, 2003, and in May 2004, an 
increase to 20 percent was assigned.  

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The date entitlement arose is the initial 
date of which it appears that the claimant has satisfied all 
of the substantive criteria for entitlement to the benefit.  
Generally, the effective date for an award of an increased 
rating is the date of the filing of the claim for increase, 
or the date entitlement arose (which means the date the 
disability increased in severity), whichever is later.  See 
38 C.F.R. § 3.400(o)(1).  However, the effective date for an 
award of increased compensation may date back one year before 
the date of the claim for an increase if "it is factually 
ascertainable that an increase in disability occurred" within 
that time frame.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Hazan.

In this case, the date of receipt of claim is controlling, 
and thus, the effective date for a 20 percent evaluation is 
the date of the December 9, 2002 claim.  An effective prior 
to December 9, 2002 is not warranted.  A review of the record 
does not reveal any evidence in the one year preceding 
December 9, 2002, upon which it could be factually 
ascertained that his residuals, status post left fifth toe 
phalangectomy increased in severity, and thus there is no 
basis for an effective date prior to December 9, 2002.  
Hazan.  

The Board is aware of the reasoning, contained in the May 
2004 document, for the assignment of the effective date of 
the 20 percent evaluation.  However, this is an ongoing 
appeal.  There is nothing to suggest that the veteran became 
worse on November 22, 2003.  On August 27, 2003, he 
complained of constant pain, pain with walking and standing.  
He reported that it was impossible for him to work.  On 
November 22, he complained of balance problems and reported 
the use of a cane.  Nothing suggests that these problems 
started on November 22.  Rather, the examiner was more adept 
at recording complaints.  Compounding the problem is that the 
20 percent evaluation did not seem to be based on objective 
findings, but on the veteran's complaints.  Objectively 
worsening was not shown.


ORDER

An effective date, prior to December 9, 2002, for a service 
connection for a scar, status post left fifth toe 
phalangectomy, is denied.  

An effective date of December 9, 2002, is granted for a 
uniform 20 percent evaluation for residuals, status post left 
fifth toe phalangectomy, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

The veteran asserts his service connected left toe disability 
has resulted in a lower extremity disorder and a back 
disorder.  A September 2003 VA treatment record notes the 
veteran walked with a pronated/abducted left foot and 
decreased single limb stance.  An April 2004 private report 
of examination notes the veteran's complaints of left 5th 
digit pain resulting in knee cramps, posture difficulties, 
and low back pain.  The impression was post surgical hammer 
toe of the left 5th digit with possible affect on gait, and 
low back pain, which needs further investigation.  An October 
2005 VA treatment record reflects an assessment of chronic 
post-operative pain, possibly of neuropathic nature/reflex 
sympathetic dystrophy.  A November 2005 VA treatment record 
reflects an assessment of neuropathic left toe pain possibly 
complex regional pain syndrome.  There is insufficient 
evidence to determine whether any right leg, left knee, or 
back disorder is proximately due to the service-connected 
left toe disability.  38 C.F.R. § 3.326.  

In addition, service medical records reflect various 
diagnoses pertaining to a skin disorder.  An August 1988 
record of treatment notes a history of pseudofolliculitis 
barbae since December 1987.  A few papules were noted.  A 
February 1989 record of treatment notes a v-shaped dry area 
under the left eye.  The assessment was rule out fungus 
infection.  A June 1989 record of treatment notes many small 
keloid type lesions.  The assessment was pseudofolliculitis 
barbae.  Treatment records, dated in September 1989, reflect 
assessments of pseudofolliculitis barbae, chronic, tinea 
versicolor, and possible eczema.  Pigmented patches on the 
right side of neck were noted.  

A May 1992 private pathology report reflects a diagnosis of 
keloid, skin of the left earlobe, excision.  The May 1992 
operative report notes of history of keloid formation on the 
left ear lobe, where he had had three ear ring holes.  A 
record of treatment, dated in September 1997, notes a left 
ear keloid.  A November 2001 record notes the veteran was 
status post re-excision of a left earlobe keloid, healing, 
with one remaining.  In January 2002, a right neck keloid was 
noted.  A recurring keloid was noted in May 2002.  An August 
2003 VA treatment record reflects an assessment of keloids, 
clinically stable.  A November 2003 record notes a left ear 
keloid.  There is insufficient evidence to determine whether 
keloids are related to service.  38 C.F.R. § 3.326.  

Correspondence received in October 2003 indicates the veteran 
may be in receipt of Social Security Administration (SSA) 
disability benefits.  Pertinet records in 

association with the disability determination have not been 
associated with the claims file.  

Accordingly, the issues are REMANDED for the following 
action:

1.  The AOJ should schedule the veteran 
for a VA examination.  The examiner should 
respond to the following:  1) Does the 
veteran have any left knee, right leg or 
back pathology?  2) If so, is any 
identified left knee, right leg, or back 
pathology related to the service connected 
left toe disability?; and 3) Is it at 
least as likely as not that post-service 
keloids are related to the in-service 
findings?.  The examiner should review the 
claims file.  A complete rationale should 
accompany any opinion provided.  

2.  The AOJ should obtain all SSA records 
pertinent to the veteran's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


